Title: To John Adams from Samuel Allyne Otis, 7 October 1795
From: Otis, Samuel Allyne
To: Adams, John



Dear Sir
Boston Octr 7th 1795

In answer to your favour of yesterday, when I hinted at keeping bachelors-hall together I contemplated leaving my family in Boston this winter, but under all circumstances, find it will be  expensive to carry them back to our old habitation; re, the pleasure I have had in your company, & a sincere wish to render your situation agreeable, are strong inducements to your accommodation, but for the late addition to my family, & the insuperable difficulty of obtaining tollerable attendants. I shall however take the earliest opportunity of communicating your wishes to Mr Frances, and every one in my power, of rendering you a gratification.
Mrs. Otis joins me in respects to your good lady, & a promise of personally presenting them, prior to our departure, which will probably be in a week or ten days.
I have the honor to be / Sir / Your most humble Sert
Sam A. Otis